             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KERRY RICHARDS,                                 No. 4:18-CV-01909

           Plaintiff,                           (Judge Brann)

    v.

THE PENNSYLVANIA STATE
UNIVERSITY,

           Defendant.


                                  ORDER

                            FEBRUARY 26, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1. Defendant’s Motion to Dismiss, ECF No. 9, is DENIED as MOOT.

    2. Defendant’s Motion to Dismiss, ECF No. 12, is GRANTED IN PART

         and DENIED IN PART as follows:

           a. To the extent Count I is based on a violation of the Pennsylvania

              Human Relations Act, Amended Complaint, ECF No. 10 ¶ 25,

              Count I is DISMISSED WITH PREJUDICE.

           b. To the extent Count I is based on a violation of the Age

              Discrimination in Employment Act, Amended Complaint, ECF
  No. 10 ¶ 25, Count I is DISMISSED WITHOUT PREJUDICE

  to Plaintiff filing an amended complaint within fourteen (14) days.

c. Count II is DISMISSED WITH PREJUDICE.

d. Count IV is DISMISSED WITH PREJUDICE.


                               BY THE COURT:



                               s/ Matthew W. Brann
                               Matthew W. Brann
                               United States District Judge
